Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 8-13, and 16 are presented for examination.
Claims 1-5, 8-13, and 16  are amended. 
Claims 6-7 and 14-15 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 1 paragraphs 3 – page 5, filed October 28, 2021, with respect to claims 1-5, 8-13, and 16 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-5, 8-13, and 16 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-5, 8-13, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1 and 9 …  dividing the codeword into a first block  coded bits and a second block  of coded bits, mapping the first block  of coded bits according to a first modulation order, the first modulation order based on a number of bits in the first block of coded bits , and mapping the second block  of coded bits according to a second modulation order, the second modulation order based on a number of bits in the second block of coded bits ; modulating the bits in the first block as first modulation scheme symbols corresponding to the first modulation order and modulating the bits in the second block as second modulation scheme symbols corresponding to the second modulation order, thereby rate matching without puncturing the codeword in a manner equivalent to rate matching with puncturing the codeword by a number of bits equal to the first modulation order and transmitting the remaining codeword bits according to the second modulation scheme: 7071671.1Applicant: IDAC Holdings, Inc. Application No.: 16/399,947 sending a first transmission including at least one of the first modulation scheme symbols and at least one of the second modulation scheme symbols… and in combination with other limitations recited as specified in claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shen et al. (US Pub. No.: 2017/0005753) discloses a Polar code rate matching method and a rate matching apparatus are disclosed. The method includes: dividing a system Polar code output by a Polar code encoder into system bits and parity bits; interleaving the system bits to obtain a first group of interleaved bits, and interleaving the parity bits to obtain a second group of interleaved bits; and determining a rate-matched output sequence based on the first group of interleaved bits and the second group of interleaved bits. System bits and parity bits are separately interleaved, to obtain a rate-matched output sequence, so that a sequence structure after interleaving is more random, which can reduce an FER, thereby improving HARQ performance, and ensuring reliability of data transmission. 
Cheng (US Pub. No.:2009/0238066) discloses improvements in the performance of HARQ operation are achieved by considering two channel coding parameters, the number of filler bits F and the number of dummy bits N.sub.D, in the selection of the retransmission settings for HARQ operation. In one exemplary embodiment, an optimal RV setting for the retransmission is selected based on the number of filler bits F and the number of dummy bits N.sub.D. In another exemplary embodiment, an address offset to the RV starting point for a selected RV setting is selected based on the number of filler bits F and the number of dummy bits N.sub.D. 
Yoshii et al. (US Pub. No.: 2009/0225894) discloses a rate matching apparatus is capable of improving the bit error rate characteristic at a data receiving end. A rate matching part (106), which serves as a rate matching apparatus, generates, from a first encoded block corresponding to N symbols (where N is an integer equal to or greater than one), a second encoded block corresponding to N+K symbols (where K is an integer equal to or greater than one). In the rate matching part (106), a to-be-divided bit-group extracting part (122) extracts, . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469